DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-13.

Claim Objections
Claim 2 is objected to because of the following informalities:  immediately prior to “multilayered” in the first line there should be recited --- the ---.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  “comprising” should be recited as --- comprises --- in the second line.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  “their mixtures” should be recited as --- mixtures thereof ---.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “comprising” should be recited as --- comprises ---.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “is” in the last line should be removed.  Appropriate correction is required.



Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is indefinite since it is unclear which “metal oxides” is being referred to. It is unclear if the claim is referring to the metal oxides of the multilayered reflecting particles or to the metal oxides of the second coating.



Response to Arguments


Claim 1 recites wherein the multilayered reflecting particles comprising at least a mixture of two metal oxides are from pearls. The claim is indefinite since it is unclear how the multilayered reflecting particles comprising at least a mixture of two metal oxides are from pearls when pearls do not comprise of metal oxides. Pearls are composed of calcium carbonate, conchiolin, and water. Instant claim 2 recites wherein the multilayered reflecting particles may be mica coated with titanium dioxide and iron oxide. Page 26, lines 21-22 of the instant specification discloses wherein mica in titanium covered with iron oxide is a pearly pigment. For sake of compact prosecution, the Examiner has interpreted “from pearls” to mean pearly pigments instead.  

Claim 9 recites the limitation "said at least one mixture of two metal oxides".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites at least a mixture of two metal oxides and does not recite at least one mixture of two metal oxides.

Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 2 recites one or more layers of at least two metal oxides. Claim 2 fails to further limit claim 1 since one or more layers encompasses one layer, which does not further limit “multilayered” recited in claim 1.   

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant has not corrected this issue. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2017/0042774, Feb. 16, 2017).
	Shimizu et al. disclose a composition comprising at least one microcapsule containing at least one encapsulated releasable material(s), said microcapsule comprising at least one core and at least one layered coating surrounding said core, and said encapsulated releasable material(s) being at least one reflective particle, and being only released from said microcapsule(s) when said composition is applied onto a keratin material, such as keratin fibers or skin (abstract). The core is an organic core (¶ [0060]). The core comprises at least one monosaccharide or its derivatives, in particular a monosaccharide-polyol selected from mannitol, erythritol, xylitol, sorbitol, and mixtures thereof (¶ [0077]). In a preferred embodiment, the microcapsule comprises an inner layer (i.e. first laminated coating) and an outer layer (i.e. second laminated coating) (¶ [0071] and [0072]). The encapsulated reflective particle(s) may only be present in the inner layer (i.e. first laminated coating) of the microcapsule (¶ [0055]). Preferably the microcapsule comprises at least 60% or between 30 and 80% by weight reflective 2 (¶ [0247]). The total reflective particle content that is encapsulated and non-encapsulated ranges from 0.1% to 95% by weight based on the weight of the composition (¶ [0630]). The composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition (¶ [0645]). The term “pigments” should be understood as meaning white or colored, mineral or organic particles that are insoluble in an aqueous solution, which are intended to color and/or opacify the composition containing them (¶ [0644]). Advantageously, the pigments are iron oxides and/or titanium dioxides (¶ [0652]). The outer layer (i.e. second laminated coating) may comprise titanium dioxide and iron oxide (¶ [1018]). A process of preparing the microcapsules is further disclosed. The process includes: preparing aqueous solution containing water and a first hydrophilic polymer; dispersing reflective particles in the aqueous solution; forming an inner layer on a core with the aqueous solution in which the reflective particles are dispersed; forming an intermediate layer solution containing water, a second hydrophilic polymer, and a pigment; and forming an outer layer on the intermediate layer with an outer layer solution containing water and a third hydrophilic polymer, provided that the aqueous solution advantageously does not include any hydrophobic solvent (¶ [0031] – [0036]). 
	Shimizu et al. is not anticipatory insofar as not specifically disclosing wherein the outer layer (i.e. second laminated coating) comprises at least 10% to 40% titanium dioxide. 
prima facie case of obviousness exists.  MPEP 2144.05 A.  
	In regards to instant claim 1 reciting a composition for cosmetic raw material, this is merely a recitation of the intended use of the composition. The composition of Shimizu et al. is applied onto a keratin material and thus may be used for cosmetic raw material, whether the prior art recognizes such use or not.   
	In regards to instant claim 4 reciting 0.1% to 5% multilayered reflecting particles with respect to the total weight of the composition, Shimizu et al. disclose wherein the total reflective particle content that is encapsulated and non-encapsulated ranges from 0.1% to 95% by weight based on the weight of the composition. Thus, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of multilayered reflective particles from the teachings of Shimizu et al. 
	In regards to instant claim 8 reciting between 1% and 7% metal oxides, Shimizu et al. disclose wherein the composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition and wherein suitable pigments include iron oxide. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed amount of metal oxides from the teachings of Shimizu et al. 
	In regards instant claim 10 reciting wherein the weight ratio between the total content of iron oxide(s) and the total content of titanium dioxide is between 0.25 and 0.85, Shimizu et al. disclose wherein the composition may comprise from 0.01% to 40% by weight of pigments relative to the total weight of said composition and wherein suitable pigments include iron oxide and titanium dioxide. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of Shimizu et al. 
	In regards to instant claim 11 reciting wherein the weight ratio between the total content of multilayered reflecting particles and the total amount of pigments is of at least 0.50, Shimizu et al. disclose between 30 and 80% by weight reflective particle(s) and 0.01% to 40% by weight of pigments. As such, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed weight ratio from the teachings of Shimizu et al.

 Response to Arguments
Applicant argues that Shimizu does not teach reflecting particles comprising at least a mixture of two metal oxides and the reflecting particles are obtained from pearls. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Shimizu discloses reflecting particles comprising at least a mixture of two metal oxides by disclosing mica titanium coated with iron oxide. As discussed above, multilayered reflecting particles comprising at least a mixture of two metal oxides cannot be from pearls since pearls do not comprise metal oxides, thus the Examiner has interpreted “from pearls” to mean pearly pigments. Mica titanium coated with iron oxide 

Conclusion
Claims 1-13 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612